PER CURIAM.
Appellant appeals the trial court's denial of his Florida Rule of Criminal Procedure 3.800(a) motion for postconviction relief in Orange County Circuit Court Case No. 2008-CF-000699-AO. We affirm the trial court's order and caution Appellant that abusive, repetitive, malicious, or frivolous filings directed to the identified lower court case number may result in sanctions such as a bar on pro se filing in this Court and referral to prison officials for disciplinary proceedings, which may include forfeiture *1246of gain time. See § 944.279(1), Fla. Stat. (2018) ; State v. Spencer , 751 So.2d 47 (Fla. 1999).
AFFIRMED.
EDWARDS, EISNAUGLE, and HARRIS, JJ., concur.